Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 3, 2022

                                        No. 04-22-00231-CV

                                        Michael SCHULTZ,
                                            Appellant

                                                  v.

                                        Frances SCHULTZ,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-11680
                           Honorable Laura Salinas, Judge Presiding


                                           ORDER
         On April 20, 2022, appellant filed his notice of appeal. On July 22, 2022 the trial court
clerk filed a notification of late clerk’s record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the clerk’s record and that the appellant is not entitled
to appeal without paying the fee. Furthermore, on July 26, 2022, the court reporter responsible
for preparing the reporter’s record in this appeal also filed a notification of late record, stating
that the appellant has failed to pay or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.
42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).

        We further ORDER appellant to provide written proof to this court within ten days of the
date of this order that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, and this appeal is not otherwise dismissed,
appellant’s brief will be due within thirty days from the date of this order, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See Tex. R. App. P. 37.3(c).




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court